Pish, P. J.
1. Where a petition for certiorari had attached thereto, as an exhibit, a copy of a plea filed in the trial court, and upon a refusal to sanction the petition a bill of- exceptions was sued out, containing a copy of the petition, but omitting .entirely the exhibit and the contents of the plea, an assignment of error relating solely to such plea' can not be considered by the Supreme Court, though the plea be sent up as part of the transcript of the record, certified by the clerk of the superior court. Anthony v. State, 112 Ga. 751; Ross v. Mercer, 118 Ga. 905,
2. An assignment of error not referred to in the brief of counsel for the plain, tiff in error will be treated as abandoned. Sayer v. Douglas County, 119 Ga. 550. Judgment affirmed.

All the Justices concur.